DETAILED ACTION
This office action is a response to an application filed on 07/14/2020, in which claims 1-20 are pending and ready for examination.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Objections
Claims 2, 8 and 11 are objected to because of the following informalities:
As for claim 2, please replace the comma with a period at the end of the claim (a claim ends with a period).
As for claim 8, this claim supposed to depend on claim 7, please change the claim dependency.
As for claim 11, this claim supposed to depend on claim 10, please change the claim dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 10, 16 and 19-20 are rejected under 35 U.S.C 103 (a) as being unpatentable over Nakao et al. (hereinafter, “Nakao”; 20110223926) in view of Zhang et al. (hereinafter, “Zhang”; 20100222060).
In response to claims 1 and 19,
Nakao teaches a frequency configuration method, applied to a network device, the method comprising: adding information of a target frequency to configuration information (paragraph 57, downlink assignment control information is equated to configuration information, and adding zero to the padding section until based on the determination from the bandwidth of the target downlink component band teaches this limitation), and 
Nakao does not teach explicitly about representing the information of the target frequency by a segment number of the target frequency and a radio frequency channel number (RFCN) corresponding to a segment within which the target frequency is located. 
Zhang teaches representing the information of the target frequency by a segment number of the target frequency (paragraph 41, center frequency is equated to target frequency, EARFCN is equated to segment number of the target frequency); and a radio frequency channel number (RFCN) corresponding to a segment within which the target frequency is located (paragraph 41, using EARFCN (in RFCN space) is also interpreted as using RFCN is center frequency or target frequency location). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakao to represent the information of the target frequency by a segment number of the target frequency and a radio frequency channel number (RFCN) corresponding to a segment within which the target frequency is located as taught by Zhang because it would allow a flexible 
In response to claims 7 and 20 ,
Nakao teaches a frequency configuration method, applied to a terminal device (paragraph 57, sending first PDCCH is read as receiving by a terminal or applied to a terminal device), the method comprising: 
receiving configuration information from a network (paragraph 57, sending first PDCCH is read as receiving, and downlink assignment control information is equated to configuration information); and obtaining information of a target frequency from the configuration information (paragraph 57, sending first PDCCH is also read as obtaining information, padding section with added zero is equated to information, and bandwidth of the target downlink component band is read target frequency), 
Nakao does not teach explicitly about using target frequency comprising a segment number of the target frequency and a radio frequency channel number (RFCN) corresponding to a segment within which the target frequency is located. 
Zhang teaches the target frequency comprising a segment number of the target frequency and a radio frequency channel number (RFCN) corresponding to a segment within which the target frequency is located (these limitations are identical to claim 1, therefore, they are rejected as claim 1). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakao to represent the information of the target frequency by a segment number of the target frequency and a 
In response to claim 9,
Nakao teaches wherein the at least two pieces of segment information comprise a spectrum range of each piece of segment information and a segment number of the spectrum range (paragraphs 41-42, using band 1 and band 4 with EARFCN range 357 and 1976 teach this limitation), and comprise a RFCN of each frequency contained in each piece of segment information (paragraphs 41-42, using EARFCN range 357 and 1976 teach this limitation). 
In response to claim 10, 
Nakao teaches a network device, comprising: at least one processor (fig. 4, element 420, processor, paragraph 20), configured to implement the operation of the method of claim 1 (these limitation is interpreted as claim 1, therefore, it is rejected as claim 1). 
In response to claim 16, 
Nakao teaches a terminal device, comprising: a network interface  configured to receive configuration information from a network (fig. 3, elements 201 and 216, RF reception section and RF transmission section, paragraph 73); and at least one processor, connected to the network interface (paragraphs 156- 157, general purpose processor  with a circuit teach this limitation ); and configured to obtain information of a target frequency from the configuration information, the target these limitations are identical to claim 7, therefore, they are rejected as claim 7). 
Claims 2-3 and 11-12 are rejected under 35 U.S.C 103 (a) as being unpatentable over Nakao et al. (hereinafter, “Nakao”; 20110223926) in view of Zhang et al. (hereinafter, “Zhang”; 20100222060) and in further view of Deshpande et al. (hereinafter, “Deshpande”; 20100048217).
In response to claims 2 and 11,
Nakao and Zhang don’t teach explicitly about the method of claims 2, 11.
Deshpande teaches further comprising: configuring at least two pieces of segment information (paragraph 40, portions of frequency is equated to segment information, and dividing channel into portion of frequency teaches this limitation), wherein the at least two pieces of segment information are obtained by dividing an entire spectrum (paragraph 56, frequency bands are interpreted as using bandwidth for entire spectrum, and dividing channel into portion of frequency in paragraph 40 is read as diving into multiple or two pieces of segment information of an entire spectrum).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakao and Zhang to configure at least two pieces of segment information, wherein the at least two pieces of segment information are obtained by dividing an entire spectrum as taught by Deshpande because it would allow utilizing cell information provisioned to a mobile 
In response to claims 3 and 12,
Nakao and Zhang don’t teach explicitly about the method of claims 3 and 12.
Deshpande teaches wherein there is no overlapping band between different pieces of segment information (paragraph 40, dividing channel into portion of frequency is interpreted as using non-overlapping band within portions of frequencies or segment information). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakao and Zhang to use non-overlapping band between different pieces of segment information as taught by Deshpande because it would allow utilizing cell information provisioned to a mobile device by obtaining cell information that includes network information, deployment information and cell characteristic information of one or more cells within a network, in which the cell information further provides mappings between the network information, the deployment information, and the cell characteristic information. 
Claims 5, 8, 14 and 17 are rejected under 35 U.S.C 103 (a) as being unpatentable over Nakao et al. (hereinafter, “Nakao”; 20110223926) in view of Zhang et al. (hereinafter, “Zhang”; 20100222060) in view of Deshpande et al. (hereinafter, “Deshpande”; 20100048217) and in further view of Freda et al. (hereinafter, “Freda”; 20210014791).
In response to claim 5, 
Nakao, Zhang and Deshpande don’t teach explicitly about the method of claim 5.
Freda teaches sending configuration of the at least two pieces of segment information to a terminal device through system broadcast information (paragraph 299 is interpreted as broadcasting a set of system information consist of with bandwidths or segments). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakao, Zhang and Deshpande to use a broadcast procedure for sending information as taught by Freda because it would allow using a power saving procedure for fifth generation (5G) communication system.
Claims 8, 14 and 17are rejected under 35 U.S.C 103 (a) as being unpatentable over Nakao et al. (hereinafter, “Nakao”; 20110223926) in view of Zhang et al. (hereinafter, “Zhang”; 20100222060) in view of Freda et al. (hereinafter, “Freda”; 20210014791).
In response to claims 8 and 17,
Nakao and Zhang don’t teach explicitly about the method of claims 8 and 17.
Freda teaches further comprising: determining at least two pieces of segment information based on a protocol; or, obtaining, through system broadcast information, at least two pieces of segment information configured at a network side (paragraph 299 is interpreted as broadcasting a set of system information consist of with bandwidths or segments). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakao and Zhang to 
In response to claim 14, 
Nakao and Zhang don’t teach explicitly about the method of claim 14.
Freda teaches further comprising: a network interface (paragraph 614,a radio frequency  transceiver), connected to the at least one processor (paragraph 614, using a processor (with a software) to implement a radio frequency transceiver); and configured to send configuration of the at least two pieces of segment information to a terminal device through system broadcast information (paragraph 299 is interpreted as broadcasting a set of system information consist of with bandwidths or segments). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakao and Zhang to use a broadcast procedure for sending information as taught by Freda because it would allow using a power saving procedure for fifth generation (5G) communication system.  
In response to claim 18,
Nakao teaches wherein the at least two pieces of segment information comprise a spectrum range of each piece of segment information and a segment number of the spectrum range (paragraphs 41-42, using band 1 and band 4 with EARFCN range 357 and 1976 teach this limitation), and comprise a RFCN of each frequency contained in each piece of segment information (paragraphs 41-42, using EARFCN range 357 and 1976 teach this limitation). 
Allowable Subject Matter
s 4, 6, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20110223926………………..paragraph 57.
20100222060………………..paragraphs 41 and 74.
20100048217………………..paragraph 40.
20210014791…………………paragraph 299.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466                 
                                                                                                                                                                                       
/DIANE L LO/Primary Examiner, Art Unit 2466